IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVE T MALU,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3011

HUDSON & KEYES, LLC,

      Appellee.

_____________________________/

Opinion filed August 16, 2016.

An appeal from an order of the Circuit Court for Alachua County.
James M. Colaw, Judge.

Steve T Malu, pro se, Appellant.

Kurt E. Ahrendt, Agency for Persons with Disabilities, Crawfordville; Jeffrey R.
Becker, Jacksonville, for Appellee (no appearances).




PER CURIAM.

      DISMISSED.

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.